           Case 3:18-mj-00184-DJN Document 1 Filed 11/14/18 Page 1 of 6 PageID# 1

AO 91 (Rev. 11/11) Criminal Complaint                                                                                LL            K
                                     United States District Court                                                           14 2018
                                                                 for the

                                                     Eastern District of Virginia                                           district court
                                                                                                                        RICHNiQND va

                 United States of America
                               V.




                  Trammel L. LEWIS, JR.
                                                                           Case No.
                                                                                      v3 7g/r)T/ 2^

                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of                      July 24, 2018               in the county of             Richmond                in the

      Eastern          District of             Virginia        ,the defendant(s) violated:

            Code Section                                                      Offense Description
18USC1512(c)and (k)                              Conspiracy to Obstruct Justice


18 use 1512(c)                                   Obstruction of Justice




         This criminal complaint is based on these facts:
See Attached Affidavit.




         fff Continued on the attached sheet.


                                                                                              Complainant's signature

                                                                                      Thomas W. Byrd, Special Agent, ATF
                                                                                               Printed name and title


Sworn to before me and signed in my presence.                                                   /s/
                                                                                     David J. Novak
                 11/14/2018
                                                                                     United States Magistel6 Judge
Date:
                                                                                                 Judge's signature


City and state:                         Richmond, Virginia                          Hon. David J. Novak, US Magistrate Judge
                                                                                               Printed name and title
Case 3:18-mj-00184-DJN Document 1 Filed 11/14/18 Page 2 of 6 PageID# 2



                                      AFFIDAVIT

   The affiant, Thomas W. Byrd, having been duly sworn, deposes and states that the
information contained herein is true and accurate to the best of the affiant's knowledge.


    1. I, Thomas Wayne Byrd, have been employed as a Special Agent (SA) with the
       Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) since July 2015,
       and I am currently assigned to the Richmond III Field Office. As a SA with ATF,
       I am primarily responsible for conducting criminal investigations that concern the
       enforcement of our nation's federal firearms laws.            I have previous law
       enforcement experience as Special Deputy with the Monroe County Sheriffs
       Office in Bloomington, Indiana, in 2005; a Tactical Response Force Officer with
       Murray Guard; a contractor for the Department of Energy (DOE) in 2008; and,
       civilian police officer in Quantico, Virginia, with the United States Marine Corps
       in 2009.


   2. The information in this affidavit is the result of a joint investigation involving the
       ATF and the Richmond Police Department (RPD). All information contained in
       this affidavit is either based upon this affiant's personal knowledge and/or the
       investigation and observations of other officers and agents involved in this
       investigation.

   3. I present this information in support of a criminal complaint charging Trammell
       L. LEWIS. JR with Conspiracy to Obstruct Justice, in violation of Title 18,
       United States Code, Section 1512(c) and (k), and Obstruction of Justice, in
       violation of Title 18, United States Code, Section 1512(c).


   4. Since this affidavit is being submitted for the limited purpose of obtaining an
       arrest warrant for Trammell L. LEWIS, JR (LEWIS, JR), it is not intended to
       include each and every fact and matter observed or known to the government. I
       have set forth only those facts necessary to support probable cause for this
       application.

                                             1
Case 3:18-mj-00184-DJN Document 1 Filed 11/14/18 Page 3 of 6 PageID# 3




  5. On April 28, 2018, RPD Intervention and Prevention Unit(IPU) Detective(DET)
     Odic and RPD Officer (OFC) Knudsen were on patrol in the vicinity of Hull
     Street and East Broad Rock Boulevard Richmond, Virginia(VA). DET Odic and
     OFC Knudsen observed a 2006 Lexus, VA registration VXE-7044, operating with
     what RPD perceived to be illegal tint on the windows. The vehicle was stopped
     and the operator was identified as Keith GASQUE (K. CASQUE). During the
     traffic stop, K. GASQUE was questioned if there were any weapons inside the
     vehicle. RPD reports K. GASQUE's response to this question was suspicious; so,
     RPD obtained K. GASQUE's VA operator's license and conducted a police query
     of prior contacts with law enforcement utilizing an RPD police database. Through
     this inquiry, RPD discovered K. GASQUE had been previously involved with
     multiple illegal firearm related incidents and had a suspended driver's license.


  6. RPD removed K. GASQUE from the vehicle to execute a protective sweep,
     during the protective sweep DET Odic discovered a firearm magazine in the
     center console (the "9mm Magazine"). Pursuant to this discovery, RPD
     approached K. GASQUE at the rear of his vehicle to put him into handcuffs for
     officer safety. While attempting to put K. GASQUE in handcuffs, K. GASQUE
     forcefully escaped both OFC Knudsen and DET Odic and fled on foot. Following
     a foot and vehicle pursuit, officers take K. GASQUE into custody.


  7. With K. GASQUE in custody, RPD returned to his vehicle to conduct a search of
     its contents. DET Odic discovered a backpack in the rear floorboards on the
     passenger's side of the car. The backpack contained male clothing, a photograph
     of K. GASQUE,and two loaded firearms. DET Odic attempted to insert the 9mm
     Magazine into the recovered firearms, but it would not fit. K. GASQUE was a
     previously convicted felon prior to this arrest and was arrested on state related
     offenses that include being a convicted felon in possession of a firearm.
Case 3:18-mj-00184-DJN Document 1 Filed 11/14/18 Page 4 of 6 PageID# 4




  8. Rf>D traced the two firearms recovered from K. GASQUE's vehicle which
     identified both the original purchasers of the handguns. One of the firearms, a
     S&W model SW40VE .40 caliber pistol SN# FYP0551, was purchased by
     LEWIS, JR on March 12, 2018.


  9. During the investigation, SA Byrd requested jail calls from the Richmond City
     Jail concerning K. GASQUE. Upon reviewing these jail calls, SA Byrd uncovered
     multiple conversations that included specific details of K. GASQUE's arrest and,
     particularly, conversations involving K. GASQUE, Regina Gasque (K.
     GASQUE's mother), and LEWIS, JR wherein the parties discuss having LEWIS
     falsely report to law enforcement that the firearms recovered in K. GASQUE's
     vehicle were not possessed by K. GASQUE.


  10. K. GASQUE discussed multiple times with the aforementioned parties about
     needing LEWIS, JR to falsely claim responsibility for the firearms because
     LEWIS, JR is not a convicted felon. Additional calls included instructions from
     K. GASQUE to Regina Gasque to communicate to LEWIS, JR specific
     information for LEWIS, JR to falsely report t~ authorities that one of the weapons
     recovered in K. GASQUE's car was his and placed in K. GASQUE's car on the
     date of his arrest without K. GASQUE's knowledge. For example, details of these
     conversations include, but are not limited to: K. GASQUE stating he can beat his
     charges and that the firearms recovered from his vehicle are "clean;" that there
     would be no serious legal ramifications for non-felons to claim responsibility for
     them; that LEWIS, JR has had multiple firearms recovered by law enforcement
     previously, resulting in no serious consequences; and, that LEWIS, JR needed to
     claim both, or at least one, of the firearms and the 9mm Magazine. K. GASQUE
     had multiple direct conversations with LEWIS JR that included instructions for
     LEWIS, JR to state that LEWIS, JR forgot both weapons in K. GASQUE's car
     and for LEWIS, JR to report every~hing to law enforcement that K. GASQUE
     wanted LEWIS, JR to say, word for word.



                                         3
Case 3:18-mj-00184-DJN Document 1 Filed 11/14/18 Page 5 of 6 PageID# 5




  ILK. GASQUE and Regina Casque also discussed in jail calls having another
     person claim responsibility for both firearms; or, in that alternative, having
     LEWIS, JR claim responsibility for the S&W firearm and another person claim
     responsibility for the other firearm found in K. CASQUE's vehicle.


  12. On July 23, 2018, SA Byrd interviewed and served a Grand Jury (CJ) Subpoena
     on LEWIS,JR. During the interview, LEWIS,JR explained that he was expecting
     to be interviewed by law enforcement about the S&W firearm and that he "didn't
     do anything," and "was nowhere near anything."

  13. The following day, LEWIS, JR appeared for his CJ court appearance
     accompanied by another male subject, later identified as K. CASQUE'S brother,
     Brandon Casque. LEWIS,JR stated to SA Byrd that on the date of K. CASQUE'S
     arrest, K. CASQUE was giving LEWIS,JR a ride back to his vehicle. LEWIS,JR
     stated the S&W firearm was in a holster on his hip when he got into K.
     CASQUE'S vehicle. LEWIS, JR reported that he was aware K. CASQUE was a
     convicted felon and stated that, because of this knowledge, he removed the
     weapon from his holster and placed the firearm on the back seat of K. CASQUE'S
     car. LEWIS, JR then stated that when K. CASQUE dropped him off, LEWIS,JR
     simply forgot the weapon in K.CASQUE's car.

  14. During a subsequent phone call between K. CASQUE and LEWIS, JR, K.
     CASQUE questioned LEWIS, JR about whether LEWIS, JR said "what he was
     supposed to say" and told law enforcement what "[K. CASQUE] told [him] to
     say;" and, whether LEWIS, JR was sure to tell law enforcement that he put the
     S&W firearm in K. CASQUE's backpack, or otherwise made clear to law
     enforcement that the firearm was not in "plain sight."
Case 3:18-mj-00184-DJN Document 1 Filed 11/14/18 Page 6 of 6 PageID# 6




   15. Based on the above information, your affiant believes that probable cause exists
      to arrest Trammell L. LEWIS,JR for Conspiracy to Obstruct Justice, in violation
      of 18 U.S.C. §§ 1512(c) and (k), and Obstruction of Justice, in violation of 18
       U.S.C. § 1512(c). All aspects of this event occurred in the Eastern District of
       Virginia.



Respectfully submitted this 14'^ day ofNovember,2018.




                                    Thomas W.Byrd
                                    Special Agent
                                    Bureau of Alcohol, Tobacco and Firearms




Subscribed and sworn to before me
November 14,2018
Richmond, Virginia                                   David J. Novak
